UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4758


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRYONE ELGERALCA BRIDGERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:01-cr-00150-F-1)


Submitted:   January 28, 2011              Decided:   March 2, 2011


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    George E. B. Holding, United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tryone Elgeralca Bridgers pled guilty to bank robbery

and was sentenced to 151 months of imprisonment and a three-year

term of supervised release.            This sentence was later reduced to

eighty-four months based on Bridgers’ substantial assistance to

the     government.         Thereafter,        while    on     supervised    release,

Bridgers failed three urine screens for drug use.                     The district

court revoked Bridgers’ supervised release and sentenced him to

twelve months of incarceration.                 Bridgers timely appeals from

this sentence. ∗      For the reasons that follow, we affirm.

            We will affirm a sentence imposed after revocation of

supervised    release       if   it   is   within      the   prescribed     statutory

range and is not plainly unreasonable.                  United States v. Crudup,

461 F.3d 433, 437 (4th Cir. 2006).                  Bridgers’ instant sentence

falls     within      the    statutory         range     and     is   not     plainly

unreasonable.



      ∗
        While incarcerated on the bank robbery conviction,
Bridgers pled guilty to escape and was sentenced to twenty-one
months of imprisonment and a three-year term of supervised
release.    Bridgers also had this second term of supervised
release   revoked  and   was  sentenced   to  twelve   months of
imprisonment as part of his escape sentence.      As conceded by
appellate counsel, however, Bridgers failed to file a notice of
appeal regarding this sentence. See generally Fed. R. App. P.
3(a) (regarding necessity of filing a notice of appeal). Thus,
we do not address Bridgers’ supervised release sentence that was
imposed as part of his punishment for the escape conviction.



                                           2
              To the extent Bridgers properly preserved the issue of

whether the district court adequately addressed his arguments at

sentencing,         we    find       no   abuse     of    discretion       in   the    district

court’s explanation.                  See United States v. Thompson, 595 F.3d
544,    547     (4th      Cir.       2010)    (stating         review    standard);       United

States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010) (same).                                   The

district court acknowledged that Bridgers’ primary problem was

his drug abuse (primarily cocaine), which began at age thirteen,

resulted in his dishonorable discharge from the military, and

resulted      in    the     revocation         of       supervised      release.       Bridgers

admitted to using cocaine while on supervised release the day

after    he   completed          a    fourteen-day,            in-patient      drug   treatment

program.

              The court attempted to sentence Bridgers to a sentence

which would allow him to participate in the Bureau of Prisons’

intensive       500-hour         drug      treatment       program,      but    both    defense

counsel and Bridgers informed the court that Bridgers was not

eligible      for    the     program.          We       find    that    the    district    court

adequately addressed its reasons for imposing the twelve-month

sentence.       United States v. Carter, 564 F.3d 325, 328 (4th Cir.

2009).     In addition, even if we were to find the district court

abused    its      discretion         in     not    adequately         explaining     Bridgers’

sentence, we find that the Government has proven that any error

was harmless.            Lynn, 592 F.3d at 576.

                                                    3
           The district court was faced with an obdurate drug

addict,    who,       despite    many   chances,     failed   to   cease    his

consumption      of    illegal    substances.       Nonetheless,   the     court

specifically addressed 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2010) factors applicable to revocations of supervised release

under 18 U.S.C.A. § 3583(e) (West 2000 & Supp. 2010), considered

Bridgers’ drug addiction, and sentenced him within the advisory

Sentencing Guidelines range of eight to fourteen months.                     See

U.S. Sentencing Guidelines Manual § 7B1.4(a) (2009).               We apply a

presumption of reasonableness to a sentence within that range on

appeal.   See Gall v. United States, 552 U.S. 38, 51 (2007); Rita

v. United States, 551 U.S. 338, 359 (2007).               “A court need not

be as detailed or specific when imposing a revocation sentence

as   it   must    be    when     imposing    a   post-conviction   sentence.”

Thompson, 595 F.3d at 547.

           Accordingly,          we   affirm.      We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                         4